 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KEVIN BROOKS,                                        Case No. 2:19-cv-01719-APG-EJY

 4                                        Petitioner,
             v.                                                           ORDER
 5
      BRIAN WILLIAMS, et. al,
 6
                                       Respondents.
 7

 8          Petitioner Kevin Brooks has filed an application to proceed in forma pauperis and a

 9 habeas petition. ECF Nos. 1, 3.

10          The matter has not been properly commenced because the pauper application does not

11 include all required attachments. Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2, a

12 petitioner must attach both an inmate account statement for the past six months and a properly

13 executed financial certificate. Brooks has not complied with either requirement, so the

14 application is incomplete.

15          The application for leave to proceed in forma pauperis will be denied, and the present

16 action will be dismissed without prejudice to the filing of a new petition in a new action with a

17 pauper application on the proper form with all required attachments.

18          I THEREFORE ORDER that the application to proceed in forma pauperis (ECF No. 3)

19 is DENIED and that this action is DISMISSED without prejudice to the filing of a new petition

20 in a new action with a properly completed pauper application.

21          I FURTHER ORDER that a certificate of appealability is DENIED, as jurists of reason

22 would not find my dismissal of this improperly commenced action to be debatable or incorrect.

23          I FURTHER ORDER that the Clerk shall send petitioner two copies each of an

     application form to proceed in forma pauperis for incarcerated persons and a noncapital Section
 1 2254 habeas petition form, one copy of the instructions for each form, and a copy of the papers

 2 that he submitted in this action.

 3         I FURTHER ORDER that the Clerk shall enter judgment accordingly and close this case.

 4         Dated: October 18, 2019.

 5                                                     ________________________________
                                                       ANDREW P. GORDON
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
